Case 1:14-cv-03074-CMA-KMT Document 1176 Filed 11/20/18 USDC Colorado Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello

    Civil Action No. 14-cv-03074-CMA-KMT

    JOHANA PAOLA BELTRAN,
    LUSAPHO HLATSHANENI,
    BEAUDETTE DEETLEFS,
    ALEXANDRA IVETTE GONZALEZ,
    JULIANE HARNING,
    NICOLE MAPLEDORAM,
    LAURA MEJIA JIMENEZ,
    SARAH CAROLINE AZUELA RASCON,
    CAMILA GABRIELA PEREZ REYES,
    CATHY CARAMELO,
    LINDA ELIZABETH,
    And those similarly situated,

          Plaintiffs,
    v.

    INTEREXCHANGE, INC.,
    USAUPAIR, INC.,
    GREATAUPAIR, LLC,
    EXPERT GROUP INTERNATIONAL INC., d/b/a Expert AuPair,
    EURAUPAIR INTERCULTURAL CHILD CARE PROGRAMS,
    CULTURAL HOMESTAY INTERNATIONAL,
    CULTURAL CARE, INC., d/b/a Cultural Care Au Pair,
    AUPAIRCARE INC.,
    AU PAIR INTERNATIONAL, INC.,
    APF GLOBAL EXCHANGE, NFP, d/b/a/ Aupair Foundation,
    AMERICAN INSTITUTE FOR FOREIGN STUDY, d/b/a Au Pair in America,
    AMERICAN CULTURAL EXCHANGE, LLC, d/b/a GoAuPair,
    AGENT AU PAIR,
    A.P.E.X. AMERICAN PROFESSIONAL EXCHANGE, LLC, d/b/a ProAuPair,
    20/20 CARE EXCHANGE, INC., d/b/a The International Au Pair Exchange,
    ASSOCIATES IN CULTURAL EXCHANGE, d/b/a GoAuPair, and
    GOAUPAIR OPERATIONS, LLC, d/b/a GoAuPair

          Defendants.


                        ORDER ON STATUTES OF LIMITATIONS
Case 1:14-cv-03074-CMA-KMT Document 1176 Filed 11/20/18 USDC Colorado Page 2 of 13




           This matter comes before the Court upon the parties’ simultaneous briefing

    regarding whether the statutes of limitations for Plaintiffs’ claims must be equitably tolled

    as a result of Defendants’ alleged conduct. For the reasons discussed below, the Court

    concludes that Plaintiffs have failed to meet the burden of proof necessary to equitably

    toll the statutes of limitations relating to Plaintiffs’ claims.

                                          I.      BACKGROUND

           The Court has repeatedly and extensively explained the factual and procedural

    background of this case in previous orders. See, e.g., (Doc. ## 240, 569, 828.) The

    Court therefore recounts only the facts necessary to address questions regarding

    statutes of limitations.

    A.     CONDITIONAL CERTIFICATION OF THE FLSA CLASSES

           Plaintiffs moved to conditionally certify eleven classes and subclasses as

    collective actions under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), on

    July 25 and August 15, 2016. (Doc. ## 325, 330.) Plaintiffs defined their proposed

    FLSA classes and subclasses as including “all current and former au pairs” sponsored

    by a particular Defendant, see (Doc. # 325 at 3–4) (emphasis added), but explained in

    both motions for conditional certification that they sought “collective action treatment for

    all au pairs who were sponsored by any of the FLSA Defendants over the past three

    years,” e.g. (id. at 3) (emphasis added).

           Defendant Interexchange, Inc. opposed conditional certification in part on

    grounds that Plaintiff Johana Paola Beltran, whom it had sponsored, could not serve as

    a class representative “because she is not a member of the proposed class.” (Doc.

    # 355 at 3.) Defendant Interexchange explained that because Plaintiffs sought

                                                     2
Case 1:14-cv-03074-CMA-KMT Document 1176 Filed 11/20/18 USDC Colorado Page 3 of 13




    conditional certification of au pairs sponsored “‘during the last three (3) years,’” (id.)

    (quoting Doc. # 325 at 1), and Plaintiffs’ motion for conditional certification was filed July

    25, 2016, “the proposed class encompasses au pairs sponsored between July 25, 2013

    and July 25, 2016.” (Id. at 4.) Plaintiff Beltran, who participated in the program in 2012,

    is “not a member of the proposed class,” according to Defendant Interexchange. (Id.)

           In reply, Plaintiffs argued that Plaintiff Beltran is a member of the class, as the

    FLSA classes and subclasses were “defined without a start date because the statute of

    limitations for the FLSA claims against the Sponsor Defendants has been equitably

    tolled.” (Doc. # 383 at 18, 30–33.) Plaintiffs briefly asserted that the statute of

    limitations was tolled “[b]ecause Defendants actively concealed the rights of the

    putative class members,” the au pairs. (Id. at 30) (emphasis added.) To the best of the

    Court’s knowledge, this was the first and only time Plaintiffs raised equitable tolling.

           On June 9, 2017, this Court conditionally certified eleven classes and subclasses

    as collective actions under the FLSA:

           •       All current and former au pairs for whom Defendant InterExchange,
           Inc. was a J-1 Visa Sponsor.
           •       All current and former au pairs for whom Defendant American
           Institute for Foreign Study, d/b/a Au Pair in America, was a J-1 Visa
           Sponsor.
           •       All current and former au pairs for whom Defendant American
           Institute for Foreign Study, d/b/a Au Pair in America, was a J-1 Visa Sponsor
           and who were not paid overtime for hours worked in excess of 40 in a week
           for work performed after January 1, 2015.
           •       All current and former au pairs for whom Defendant Cultural Care,
           Inc., d/b/a Cultural Care Au Pair, was a J-1 Visa Sponsor.
           •       All current and former au pairs for whom Defendant Cultural Care,
           Inc., d/b/a Cultural Care Au Pair, was a J-1 Visa Sponsor and who were not
           paid overtime for hours worked in excess of 40 in a week for work performed
           after January 1, 2015.
           •       All current and former au pairs for whom Defendant GoAuPair was a
           J-1 Visa Sponsor.

                                                   3
Case 1:14-cv-03074-CMA-KMT Document 1176 Filed 11/20/18 USDC Colorado Page 4 of 13




           •      All current and former au pairs for whom Defendant GoAuPair was a
           J-1 Visa Sponsor and who were not paid overtime for hours worked in
           excess of 40 in a week for work performed after January 1, 2015.
           •      All current and former au pairs for whom Defendant AuPairCare Inc.
           was a J-1 Visa Sponsor.
           •      All current and former au pairs for whom Defendant Au Pair Care Inc.
           was a J-1 Visa Sponsor and who were not paid overtime for hours worked
           in excess of 40 in a week for work performed after January 1, 2015.
           •      All current and former au pairs for whom Defendant Expert Group
           International Inc., d/b/a Expert Au Pair, was a J-1 Visa Sponsor.
           •      All current and former au pairs for whom Defendant Expert Group
           International Inc., d/b/a Expert Au Pair, was a J-1 Visa Sponsor and who
           were not paid overtime for hours worked in excess of 40 in a week for work
           performed after January 1, 2015.

    (Doc. # 569 at 4–5, 14.) The Court observed that there “is some confusion among the

    parties, no doubt created by an inconsistency in both motions for conditional

    certification, concerning whether the classes are defined in reference to a specified

    range of time.” (Id. at 4 n.3) (citing Doc. # 325 at 1; Doc. # 330 at 1.) Because the

    class definitions were not time-limited in the body of the motions for conditional

    certification and the Second Amended Complaint (Doc. # 395 at 100–03), the Court

    “construe[d] and evaluate[d] the request for conditional certification using the

    unconstrained class definition.” (Doc. # 569 at 4 n.3.) When discussing to which class

    members notice and consent forms should be sent, the Court briefly addressed the

    “dispute as to whether the statute of limitations . . . has been tolled.” (Id. at 14–15 n.4.)

    The Court reserved ruling on the issue “because there [was] no prejudice to Defendants

    in notifying putative plaintiffs that may have a claim.” (Id.) This Court has not

    subsequently ruled on whether the statute of limitations has been tolled with respect to

    Plaintiffs’ FLSA claims.




                                                  4
Case 1:14-cv-03074-CMA-KMT Document 1176 Filed 11/20/18 USDC Colorado Page 5 of 13




    B.     CERTIFICATION OF THE RULE 23 CLASSES AND SUBCLASSES

           Plaintiffs moved to certify several more classes pursuant to Federal Rule of Civil

    Procedure 23 on June 3, 2017. (Doc. # 559.) Plaintiffs’ proposed class definitions did

    not include time limitations; for example, Plaintiffs defined the “Antitrust Class” as

    including “[a]ll persons sponsored by any Defendant to work as a standard au pair in the

    United States pursuant to a J-1 Visa.” (Doc. # 559-1 at 1.)

           Defendants did not explicitly take issue with the absence of time limits on

    Plaintiffs’ proposed class definitions. See, e.g., (Doc. # 610.) Instead, in their Joint

    Response in Opposition to Plaintiffs’ Motion for Rule 23 Class Certification, Defendants

    argued briefly that common issues did not predominate Plaintiffs’ proposed nationwide

    State-Claim Class in part because affirmative defenses, “such as the statute of

    limitations, provide further complications.” (Id. at 42.) Defendants also asserted that

    differences in states’ statutes of limitations rendered the case “unmanageable as a

    class action.” (Id. at 45–47.)

           On February 2, 2018, this Court granted in part and denied in part 1 Plaintiffs’

    Motion for Rule 23 Class Certification and Appointment of Counsel, certifying the

    following classes:

           •      Antitrust Class: All persons sponsored by any Defendant to work as
           a standard au pair in the United States pursuant to a J-1 Visa.
           •      RICO Class: All persons sponsored by Defendants Au Pair in
           America (American Institute for Foreign Study), AuPairCare, Inc., Cultural
           Care, Inc., or InterExchange, Inc. to work as a standard au pair in the United
           States pursuant to a J-1 Visa.
           •      Florida Training Subclass: All persons subjected to unpaid standard
           au pair training by Defendant Expert Group International, Inc. in Florida.


    1The Court denied certification of Plaintiffs’ proposed nationwide State-Claim Class. (Doc.
    # 828 at 37.)
                                                      5
Case 1:14-cv-03074-CMA-KMT Document 1176 Filed 11/20/18 USDC Colorado Page 6 of 13




         •       New York Training Subclass: All persons subjected to unpaid
         standard au pair training by Defendants Au Pair in America (American
         Institute for Foreign Study), Cultural Care, Inc. or InterExchange, Inc. in
         New York.
         •       New Jersey Training Subclass: All persons subjected to unpaid
         standard au pair training by Defendant AuPairCare in New Jersey.
         •       Au Pair in America California Subclass: All persons sponsored by
         Defendant Au Pair in America (American Institute for Foreign Study) to work
         as a standard au pair in the State of California pursuant to a J-1 Visa.
         •       Au Pair in America Illinois Subclass: All persons sponsored by
         Defendant Au Pair in America (American Institute for Foreign Study) to work
         as a standard au pair in the State of Illinois pursuant to a J-1 Visa.
         •       AuPairCare Michigan Subclass: All persons sponsored by Defendant
         AuPairCare, Inc. to work as a standard au pair in the State of Michigan
         pursuant to a J-1 Visa.
         •       AuPairCare Pennsylvania Subclass: All persons sponsored by
         Defendant AuPairCare, Inc. to work as a standard au pair in the
         Commonwealth of Pennsylvania pursuant to a J-1 Visa.
         •       Cultural Care Maryland Subclass: All persons sponsored by
         Defendant Cultural Care, Inc. to work as a standard au pair in the State of
         Maryland pursuant to a J-1 Visa.
         •       Cultural Care Massachusetts Subclass: All persons sponsored by
         Defendant Cultural Care, Inc. to work as a standard au pair in the
         Commonwealth of Massachusetts pursuant to a J-1 Visa.
         •       Cultural Care Pennsylvania Subclass: All persons sponsored by
         Defendant Cultural Care, Inc. to work as a standard au pair in the
         Commonwealth of Pennsylvania pursuant to a J-1 Visa.
         •       Cultural Care Texas Subclass: All persons sponsored by Defendant
         Cultural Care, Inc. to work as a standard au pair in the State of Texas
         pursuant to a J-1 Visa.
         •       Cultural Care Utah Subclass: All persons sponsored by Defendant
         Cultural Care, Inc. to work as a standard au pair in the State of Utah
         pursuant to a J-1 Visa.
         •       Cultural Care Virginia Subclass: All persons sponsored by Defendant
         Cultural Care, Inc. to work as a standard au pair in the Commonwealth of
         Virginia pursuant to a J-1 Visa.
         •       Expert Au Pair Colorado Subclass: All persons sponsored by
         Defendant Expert Group International, Inc. to work as a standard au pair in
         the State of Colorado pursuant to a J-1 Visa.
         •       GoAuPair Maryland Subclass: All persons sponsored by Defendant
         Associates in Cultural Exchange (d/b/a GoAuPair) to work as a standard au
         pair in the State of Maryland pursuant to a J-1 Visa.
         •       InterExchange Colorado Subclass: All persons sponsored by
         Defendant InterExchange, Inc. to work as a standard au pair in the State of
         Colorado pursuant to a J-1 Visa.
                                             6
Case 1:14-cv-03074-CMA-KMT Document 1176 Filed 11/20/18 USDC Colorado Page 7 of 13




    (Doc. # 828 at 34–37.) As is evident from the class definitions, these classes were

    certified without time limits as to when au pairs were sponsored by Defendants.

           The Rule 23 Classes assert numerous claims against Defendants, including a

    claim of restraint of trade in violation of the Sherman Act, 15 U.S.C. §§ 1, et seq.; claims

    of violations of Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.

    § 1964(c); state law claims grounded in tort, such as negligent representation and

    breach of fiduciary duty; claims of violations of states’ wage and hour laws; and claims

    of violations of states’ consumer protection laws. (Doc. # 983 at 106–19.)

    C.     RESOLUTION OF THE STATUTES OF LIMITATIONS

           The parties continue to engage in settlement discussions with United States

    Magistrate Judge Michael J. Hegarty. See (Doc. # 1163.) It recently came to this

    Court’s attention that whether the statutes of limitations for all claims were equitably

    tolled as a result of Defendants’ alleged conduct bears on these discussions.

    Accordingly, the Court ordered simultaneous briefing on this question and expressed its

    specific interest in evidence of Plaintiffs’ contention that Defendants actively concealed

    the rights of class members. (Doc. # 1167.) Defendants jointly filed a brief on

    November 13, 2018 (Doc. # 1172), as did Plaintiffs (Doc. # 1173). 2



    2 Plaintiffs argue as a threshold issue that the Court “should not address statute of limitations
    issues in the present procedural posture” because doing so requires full summary judgment
    procedure, relying primarily on State of Ohio v. Peterson, Lowry, Rall, Barber & Ross, 585 F.2d
    454 (10th Cir. 1978). (Doc. # 1173 at 4–7.) State of Ohio is plainly distinguishable from the
    instant case. State of Ohio involved a grant of a motion to dismiss on statute of limitations
    grounds, which was reversed by the Court of Appeals for the Tenth Circuit. State of Ohio, 585
    F.2d at 456. The Tenth Circuit held that because the district court relied heavily on matters
    outside of the pleadings, the district court should have converted the motion to dismiss into a
    motion for summary judgment and should have applied the requirements of Rule 56. Id. at 456.
    This case is well beyond the procedural posture of State of Ohio: all discovery is complete and
                                                      7
Case 1:14-cv-03074-CMA-KMT Document 1176 Filed 11/20/18 USDC Colorado Page 8 of 13




                                              II.     ANALYSIS

    A.     LEGAL STANDARDS: STATUTES OF LIMITATIONS AND EQUITABLE
           TOLLING

           Statutes of limitations are “vital to the welfare of society” given the “security and

    stability” they provide “to human affairs.” Wood v. Carpenter, 101 U.S. 135, 139 (1879).

    Underlying statutes of limitations are basic policies of “repose, elimination of stale

    claims, and certainty about a plaintiff’s opportunity for recovery and a defendant’s

    potential liabilities.” Rotella v. Wood, 538 U.S. 549, 550 (2000). The Supreme Court of

    the United States has repeatedly recognized that limitations provisions “are intended ‘to

    promote justice by preventing surprises through the revival of claims that have been

    allowed to slumber until evidence has been lost, memories have faded, and witnesses

    have disappeared.” Gabelli v. S.E.C., 568 U.S. 442, 448 (2013) (quoting R.R.

    Telegraphers v. Ry. Express Agency, Inc., 321 U.S. 342, 348–49 (1944)). The statute

    of limitations is an affirmative defense of which the defendant bears the initial burden of

    proof. Fed. R. Civ. P. 8(c); Aldrich v. McColloch Prop., Inc., 627 F.2d 1036, 1041 n.4

    (10th Cir. 1980).

           However, in this case, Plaintiffs are asserting that equitable tolling and the

    discovery rule 3 extend the otherwise applicable statutes of limitations. Thus, the burden


    trial is set to begin in approximately three months. Thus, the Court finds State of Ohio to be
    inapposite.
    3 The Court notes that this is the first time Plaintiffs have raised the issue of the discovery rule.

    Its prior argument about the statutes of limitations was limited to the doctrine of equitable tolling.
    The Court rejects Plaintiffs’ attempts to rope the discovery rule into their prior equitable tolling
    argument by asserting that equitable tolling “necessarily” includes the discovery rule. (Doc. #
    1173 at 1 n.1.) This reflects “the all-too-common mistake by which the discovery rule is
    sometimes confused with the concept of fraudulent concealment of a cause of action.” S.E.C. v.
    Gabelli, 653 F.3d 49, 59 (2d Cir. 2011), rev’d on other grounds, 568 U.S. 442 (2013). As other
    courts have done, the Court clarifies “that these two doctrines are distinct.” Id. As the Court of
    Appeals for the Second Circuit ably explained:
                                                        8
Case 1:14-cv-03074-CMA-KMT Document 1176 Filed 11/20/18 USDC Colorado Page 9 of 13




    of proof as to equitable tolling rests with Plaintiffs. See King & King Enter. v. Champlin

    Petroleum Co., 657 F.2d 1147, 1154–55 (10th Cir. 1981). Because this is a class

    action, Plaintiffs bear the burden of proving that equitable tolling is merited on a class-

    wide basis—for all class members asserting claims that would be otherwise be time-

    barred. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 367 (2011) (“the Rules

    Enabling Act forbids interpreting Rule 23 to ‘abridge, enlarge or modify any substantive

    right.’”) A showing that the claims of only some class members warrant equitable tolling

    is insufficient. See Kinne v. Rocky Mountain EMS, Inc., No. 12-cv-02710-REB-CBS,

    2013 WL 487151, *2 (D. Colo. Sept. 11, 2013) (“If a particular putative opt-in plaintiff

    demonstrates circumstances that justify equitable tolling, then equitable tolling may be

    appropriate in that particular case. There is no basis, however, to assume, a fortiori,

    without evidence, that all opt-in plaintiffs . . . in this case somehow have been prevented

    from filing a timely FLSA claim”).

           Statutes of limitations “are generally subject to equitable principles of tolling.”

    Rotella, 528 U.S. at 560 (citing Holmberg v. Ambrecht, 327 U.S. 392, 397 (1946)). “As a

    general matter, equitable tolling pauses the running of, or ‘tolls,’ a statute of limitations



             Under the discovery rule, the statute of limitations for a particular claim does not
             accrue until that claim is discovered, or could have been discovered with
             reasonable diligence, by the plaintiff. . . . The fraudulent concealment doctrine, by
             contrast, is an equitable tolling doctrine, not an accrual doctrine. Under the
             fraudulent concealment doctrine, even when a claim has already accrued, a
             plaintiff may benefit from equitable tolling in the event that the defendant took
             specific steps to conceal her activities from the plaintiff.
    Id. In the case cited by Plaintiffs, see (Doc. # 1173 at 1 n.1), Cada v. Baxter Healthcare
    Corporation, the Seventh Circuit similarly distinguished “between the accrual of the plaintiff’s
    claim,” to which the discovery rule pertains, and the tolling of the statute of the statute of
    limitations.” 920 F.2d 446, 450–51 (7th Cir. 1990).
             Thus, the Court declines to address these newly raised arguments about the applicability
    of the discovery rule.
                                                          9
Case 1:14-cv-03074-CMA-KMT Document 1176 Filed 11/20/18 USDC Colorado Page 10 of
                                      13




   when a litigant has pursued his rights diligently but some extraordinary circumstance

   prevents him from bringing a timely action.” Lozano v. Montoya Alvarez, 572 U.S. 1, 10

   (2014). Federal courts typically extend this equitable relief “only sparingly.” Irwin v.

   Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990). The Court of Appeals for Tenth

   Circuit has held that equitable tolling “is only available when [a petitioner] diligently

   pursues his claims and demonstrates that the failure to timely file was caused by

   extraordinary circumstances beyond his control.” Marsh v. Soares, 223 F.3d 1217,

   1220 (10th Cir. 2000), cert. denied, 531 U.S. 1194 (2001). For example, the Tenth

   Circuit has applied equitable tolling “when the defendant’s conduct rises to the level of

   active deception; where a plaintiff has been lulled into inaction by a defendant; and . . .

   if a plaintiff is actively misled or has in some extraordinary way been prevented from

   asserting his or her rights.” United States v. Clymore, 245 F.3d 1196, 1199 (10th Cir.

   2001) (emphasis added) (internal quotation omitted); see Irwin, 498 U.S. at 96 (“We

   have allowed equitable tolling . . . where the complainant has been induced or tricked by

   his adversary’s misconduct into allowing the filing deadline to pass”).

          Plaintiffs argue that the Defendants concealed au pairs’ rights in four steps: 1)

   during recruitment, 2) during onboarding, 3) upon arrival at the host family, and 4) telling

   the host family what amount to pay. (Doc. # 1173 at 9–15.) For example, Plaintiffs

   argue that during onboarding, Defendants required au pairs to sign form contracts “that

   acknowledged . . . misrepresentations” of wages to which au pairs were entitled or that

   misrepresented that these wages were fixed. (Id. at 12.) However, Plaintiffs do not

   proffer evidence that Defendants actively concealed truthful wage and hour information

   from class members on class-wide bases. More importantly, the express language of

                                                 10
Case 1:14-cv-03074-CMA-KMT Document 1176 Filed 11/20/18 USDC Colorado Page 11 of
                                      13




   the contracts referenced by Plaintiffs disprove the Plaintiffs’ assertions. 4 For example,

   Defendant Go Au Pair’s form contract states, “I agree my weekly stipend will be no less

   than $195.75 per week.” (Id.) (emphasis added) (quoting Doc. # 1174-43.) Defendant

   InterExchange’s standard Au Pair Agreement defines the “Stipend” as “the minimum

   amount that the Host family is required to pay the Au Pair” and it goes on to explain

   that “the current minimum required weekly amount is $195.75.” (Doc. # 1172-8)

   (emphasis added.) There is simply nothing fraudulent or deceiving in this language.

   This evidence 5 is insufficient to establish that Defendants fraudulently concealed wage

   and hour information from au pairs on class-wide bases.

          Plaintiffs’ FLSA claims illustrate their inability to prove their entitlement to

   inequitable tolling. Courts have equitably tolled statutes of limitations in FLSA actions

   “when doing so is in the interest of justice.” Stransky v. HealthONE of Denver, Inc., 868

   F. Supp. 2d 1178, 1180–81 (D. Colo. 2012) (collecting cases). However, they have

   invoked equitable tolling “sparingly,” id., and only where “the defendant’s conduct rises

   to the level of active deception,” Kinne, 2013 WL 487151 at *2 (quoting Clymore, 245

   F.3d at 1199). At least one court has held that “[a] misrepresentation of the applicable

   law and actions reliant upon that interpretation are not grounds for tolling the statute of

   limitations under the FLSA.” Redmond v. Chains, Inc., 996 P.2d 759, 763–64 (Colo.


   4 The Court’s inquiry need not extend its analysis beyond the contracts between Plaintiffs and
   Defendants because the provisions of the contracts are unambiguous. Where, like here,
   contractual provisions are perspicuous, the parol evidence rule bars admission of any extrinsic
   evidence that contradicts or modifies the unambiguous provisions. Electrical Distrib., Inc. v.
   SFR Inc., 166 F.3d 1074, 1082 (10th Cir. 1999) (citing Boyer v. Karakehian, 915 P.2d 1295,
   1299 (Colo. 1996) (en banc)).
   5 The evidence also shows that many au pairs knew that $195.75 was a minimum amount

   because other communications from Defendants told them so and some au pairs knew that
   $195.75 was a minimum amount because they were paid more than that amount. See (Doc.
   # 1172 at 6–9.)
                                                   11
Case 1:14-cv-03074-CMA-KMT Document 1176 Filed 11/20/18 USDC Colorado Page 12 of
                                      13




   App. 2000) (citing Shunney v. Fuller Co., 111 F. Supp. 543 (D.R.I. 1953); Simons v.

   Southwest Petro-Chem, Inc., 28 F.3d 1029 (10th Cir. 1994)). The Colorado Court of

   Appeals therein rejected the plaintiff’s argument that the defendant, her employer,

   concealed her rights under the FLSA by not displaying required wage information and

   that the statute of limitations on her claim was equitably tolled as a result. Id. at 764.

   The Colorado Court of Appeals held that even assuming the defendant failed to display

   the required wage information, the plaintiff “did not present any evidence that

   defendants engaged in fraudulent conduct or actively deceived her . . . by not displaying

   such posters.” Id. Similarly, a federal district court in the Tenth Circuit held that

   equitable tolling of a class’s FLSA claim was not warranted where the plaintiffs alleged

   that the defendant, their employer, represented to them that they were not entitled to

   overtime pay. Hart v. Sandbridge Energy, Inc., No. CIV-14-178-R, 2014 WL 2983358,

   *2–3 (W.D. Okla. July 1, 2014). Such cases demonstrate that allegations of

   misrepresentations of workers’ rights under the FLSA do not, without more, amount to

   active deception justifying equitable tolling. And as the Court discussed above,

   Plaintiffs in this action fail to put forth evidence of fraudulent concealment that warrants

   tolling of the statutes of limitations for their FLSA claims or any other claims.

          As the parties address in their briefs, the legal standard for tolling the statute of

   limitations varies somewhat depending upon the claim. See (Doc. # 1172 at 12–14;

   Doc. # 1173 at 7–9.) However, the various legal standards all require Plaintiffs to

   produce evidence that Defendants fraudulently concealed class members’ rights.

   Plaintiffs have not produced such evidence. Accordingly, none of Plaintiffs’ claims merit

   the tolling of their statutes of limitations.

                                                   12
Case 1:14-cv-03074-CMA-KMT Document 1176 Filed 11/20/18 USDC Colorado Page 13 of
                                      13




          For the foregoing reasons, the Court concludes that equitable tolling does not

   apply to any of Plaintiffs’ claims.



          DATED: November 20, 2018


                                                   BY THE COURT:



                                                   _______________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                              13
